Tanger Factory Outlet Centers, Inc. News Release For Release:IMMEDIATE RELEASE Contact:Frank C. Marchisello, Jr. (336) 834-6834 TANGER REPORTS YEAR END RESULTS FOR 2009 17.0% Increase in Adjusted Total FFO 3.4% Increase in Adjusted FFO per share Greensboro, NC, February 23, 2010, Tanger Factory Outlet Centers, Inc. (NYSE:SKT) today reported its financial results for the quarter and year ended December 31, 2009.Funds from operations available to common shareholders (“FFO”), a widely accepted supplemental measure of REIT performance, for the three months ended December 31, 2009, was $32.8 million, or $0.71 per share, as compared to FFO of $26.4 million, or $0.71 per share, for the three months ended December 31, 2008.For the year ended December 31, 2009, FFO was $114.0 million, or $2.71 per share, as compared to FFO of $88.1 million, or $2.36 per share, for the year ended December 31, 2008. Steven B. Tanger, President and Chief Executive Officer, commented, “2009 was a challenging year in the retail real estate industry.Fortunately the majority of our tenants have remained financially strong during these difficult economic times and are showing increased profits and improved sales.We are pleased with the strides that we made during the year.Our balance sheet remains conservatively positioned and our dividend is well covered by our operating cash flow.” FFO for all periods shown was impacted by a number of non-recurring charges as described in the summary below ($’s and shares in thousands): Three Months Ended Years Ended December 31, December 31, FFO as reported As adjusted for: US Treasury lock settlements Prepayment premium Abandoned due diligence costs Impairment charge Gain on early extinguishment of debt Executive severance Gain on sale of outparcel Termination fees Impact of above adjustments to the allocation of earnings to participating securities FFO as adjusted $ 28,016 $ 114,952 $ 98,264 Diluted weighted average common shares FFO per share as adjusted Excluding these charges, adjusted FFO for the fourth quarter and year ended December 31, 2009 would have been $0.73 and $2.73 per share respectively, while FFO for the fourth quarter and year ended December 31, 2008 would have been $0.75 and $2.64 per share respectively. Net income available to common shareholders for the three months ended December 31, 2009 was $10.0 million, or $0.25 per share, compared to $7.3 million, or $0.23 per share for the three months ended December 31, 2008.Net income available to common shareholders for the year ended December 31, 2009 was $51.7 million, or $1.44 per share, compared to $19.4 million, or $0.62 per share for the year ended December 31, 2008.
